Citation Nr: 1759116	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-08 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction.

2.  Entitlement to service connection for a left knee disability, including degenerative arthritis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from February 1981 to September 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2011 and March 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a video conference hearing before a Veterans Law Judge in February 2017, but he did not report for that hearing and has not since demonstrated good cause for not reporting.  The hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2017).

The claim for entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record does not show that the Veteran has a deformed penis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected erectile dysfunction is currently rated as noncompensable.  He contends that a compensable rating is warranted.  The Board notes that the Veteran is already in receipt of special monthly compensation for loss of use of a creative organ for this disability.

Initially, the Board notes that the Veteran's erectile dysfunction is rated by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7522, for penile deformity.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 7522 provides for a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  Based on the Veteran's diagnosis and symptoms, which relate to the penis and include loss of erectile power, the Board finds Diagnostic Code 7522 to be the most appropriate diagnostic code.  The Board finds no other applicable rating criteria, and the Veteran has not requested evaluation under any alternative rating criteria. 

Where, as here, the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

On VA genitourinary examination in October 2011, the examiner noted no abnormalities of the prostate, penis or testes.  The examiner noted erectile dysfunction with no penis deformity.  The examiner determined that the condition had no impact on the Veteran's employability.  

Following a review of the record, the Board finds that a higher 20 percent rating is not warranted.  Here, although the Veteran has loss of erectile power, the record is negative for evidence of penis deformity, which is necessary for a compensable rating under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  In this regard, the Veteran has not asserted, nor does the evidence show, that he has penile deformity.  As such, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction under Diagnostic Code 7522.  The Board has also considered the compensable evaluation of 20 percent for atrophy of both testes under Diagnostic Code 7523; however, no such findings were made in this case.  See 38 C.F.R. § 4.115b.  Specifically, the VA examiner noted clinical evaluation of the Veteran's testicles was normal in 2011.  Moreover, as noted above the Veteran is already in receipt of special monthly compensation for loss of use of a creative organ.  Therefore, a separate compensable rating for erectile dysfunction is not warranted.

In sum, the weight of the credible evidence demonstrates that the Veteran is not entitled to a compensable rating for erectile dysfunction.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for erectile dysfunction is denied.


REMAND

The Veteran asserts that he injured his left knee when a strut assembly tore loose from a car hitting his knee.  His service treatment records show that he was seen in May 1992 for left knee pain after being struck above the left knee by a car.  There was tenderness over the patella area with no swelling.  The assessment was bump/bruise on the knee.  On periodic non-flying examination in December 1995, the Veteran denied a history of trick or locked knee.  

On VA examination in October 2010 following a review of the claims file and examination of the Veteran, the examiner diagnosed moderate degenerative arthritis of the left knee and possible medial or lateral meniscal tear.  The examiner stated that he was unable to provide an opinion as to whether the Veteran's left knee disability was related to the in-service injury noted in May 1992, without resorting to speculation.  The examiner noted that on orthopedic consultation in May 1992 the impression was that the Veteran had bumped the knee.  There was also a subsequent physical therapy note that recorded no swelling or effusion, although range of motion was listed as limited.  Based on this evidence, the examiner indicated that while there was indication of something happening to the knee, the information given in the record was difficult to interpret as to the severity.  

An examiner must provide an etiological opinion or explain why such an opinion cannot be provided.  Jones v. Shinseki, 23 Vet.App. 382 (2010).  The Board observes that it is not evident from the record that the examiner's inability to render an opinion without resorting to speculation reflects "the limitations of knowledge in the medical community at large" rather than solely his own.  Moreover, as the examination report first notes a diagnosis of moderate degenerative arthritis and a possible meniscal tear, but an X-ray study of the knee the following day was completely unremarkable, the presence of a current disability is unclear.  Once VA undertakes an effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, a new examination is needed on remand.  Updated records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any identified left knee disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file.  After review of all lay and medical evidence of record, the examiner should state an opinion as to the following:

a) Identify all left knee disorders present since August 2010.  The examiner should perform any necessary examinations and/or tests and identify each diagnosis with specificity.  If no left knee disorder is present, the examiner must reconcile this finding with the diagnosis of moderate degenerative arthritis and a possible meniscal tear in the October 2011 VA examination report.

b) For each diagnosed left knee disorder, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during service or is causally related to any aspect of the service, to include an injury to the left knee in May 1992.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

A complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether any further information or testing is necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the scientific/medical community at large and not those of the particular examiner.  If additional information is needed prior to rendering an opinion, the examiner should specify what is required.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


